This conviction was for horse theft. We have examined this record with a good deal of care, as the *Page 327 
turning point in it is the want of sufficient evidence. The State made out a case, as far as this could be done, by the testimony of accomplices. It is admitted by the State that if the witness, Coffey, is an accomplice, then there is a want of corroboration. The evidence clearly makes this witness an accomplice. She accompanied the parties whom she testified committed the theft of this, and another horse or two, the same night. One of the alleged thieves was her paramour. She testifies to practically everything that was seen, said and done during the night when the different animals were taken; saw them taken, accompanied them from Yoakum to Hallettsville, during which time the several animals were taken, and she testified that she received money from her paramour, or at least one of the parties, after the disposition of one or more of the stolen horses, and reasonably makes it appear that it was some of the proceeds of one of the stolen horses.
We are of opinion that eliminating her testimony, there isn't any corroborating evidence to show that appellant was connected with the taking of the horse in this connection, or any others that were taken that night. He was never seen in possession of any of them, nor is his presence shown at the time of the taking, except by the accomplices.
For want of sufficient evidence to sustain the conviction the judgment is reversed and the cause remanded.
Reversed and remanded.
Henderson, Judge, absent.